Cross appeals from a decree of the Surrogate’s Court, Queens County, adjudging a widow to be entitled to elect to take her share of an estate as in intestacy, directing the widow to account for and to pay over certain rents, making other directions, and granting *1163allowances. Decree modified on the facts by reducing the allowance to the special guardian to $250. As so modified, decree unanimously affirmed, without costs. In our opinion, the allowance to the special guardian, under the circumstances, is excessive. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.